           Case 2:20-cv-00762-JCC-DWC Document 57 Filed 01/25/21 Page 1 of 1




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JON CHEETHAM, et al.,                                  CASE NO. C20-0762-JCC
10                             Plaintiffs,                  ORDER
11          v.

12   SPECIALIZED LOAN SERVICING, LLC, et
     al.,
13
                               Defendants.
14

15
            This matter comes before the Court on the parties’ stipulation and proposed order to
16
     dismiss Trans Union, LLC (Dkt. No. 56). Having thoroughly considered the stipulation and
17
     relevant record, the Court hereby DISMISSES all claims against Trans Union, LLC with
18
     prejudice and without an award of attorney fees.
19
            DATED this 25th day of January 2021.
20

21

22

23
                                                          A
                                                          John C. Coughenour
24                                                        UNITED STATES DISTRICT JUDGE

25

26


     ORDER
     C20-0762-JCC
     PAGE - 1
